Citation Nr: 1722033	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-27 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE
Entitlement to a rating in excess of 10 percent for service-connected hypertension from November 4, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 19, 1967, through June 18, 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the RO in Baltimore, Maryland.

In October 2016, the Veteran presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge sitting at VA Central Office in Washington, D.C. A transcript of the hearing is associated with the claims file.

The Veteran submitted additional medical evidence after the most recent Supplemental Statement of the Case (SOC) that is relevant to the issue on appeal.  While a waiver of RO consideration was not submitted, the Veteran indicated in hearing testimony that he wished to waive his right to have that evidence first considered by the RO.

The issues of entitlement to service connection for kidney disease as secondary to hypertension and entitlement to service connection for a psychiatric disorder have been raised by the record in the Veteran's February 2010 Notice of Disagreement (NOD), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  For the period from November 4, 1996, to January 27, 1997, the Veteran's hypertension has been manifested by diastolic pressure that is predominantly more than 110 and systolic pressure that is predominantly less than 200.

2.  For the period from January 28, 1997, to April 27, 2016, the Veteran's hypertension has been manifested by diastolic pressure that is predominantly less than 110 and systolic pressure that is predominantly less than 200.

3.  For the period from April 28, 2016, the Veteran's hypertension has been manifested by systolic pressure that is predominantly more than 200 and diastolic pressure that is predominantly less than 110.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, for hypertension for the period from November 4, 1996, to January 27, 1997, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2016).

2.  The criteria for a rating in excess of 10 percent for hypertension between the period of January 28, 1997, to April 27, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2016).

3.  The criteria for a rating of 20 percent, but no higher, for hypertension for the period from April 28, 2016, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.
In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board will discuss whether staged ratings are warranted.   

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2016).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Merits

The Veteran is seeking a disability rating in excess of 10 percent for hypertension.

This appeal arises from a service connection claim from November 4, 1996.  In the November 2009 rating decision, the RO granted service connection and assigned an initial rating of 10 percent for hypertension, pursuant to Diagnostic Code 7101, effective November 4, 1996.  In February 2010, the Veteran filed a notice of disagreement with additional claims that are referred to the AOJ as explained above.

Ratings for hypertensive vascular disease are assigned under Diagnostic Code 7101. Under that diagnostic code, a 60 percent rating is for assignment if diastolic pressure is predominantly 130 or more; a 40 percent rating is assigned if diastolic pressure is predominantly 120 or more; a 20 percent rating is assigned if diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more; a 10 percent rating is assigned if diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure that is predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101. 

For the period on appeal (since November 4, 1996), pertinent blood pressure readings are as follows:

Reading Date
Systolic
Diastolic
January 1, 1997
180
100
January 23, 1997
174
116

170
113

164
106

170
110
January 27, 1997
174
116

170
113

164
106
February 4, 2009
130
61
March 20, 2009
147
66

142
68
April 8, 2009
124
56
May 4, 2009
149
88

163
83

158
88
July 2, 2009
110
47

108
53

105
42
July 16, 2009
130
53
May 26, 2015
132
88
July 7, 2015
170
97
April 28, 2016
201
85
June 22, 2016
215
82
June 30, 2016
164
73
August 8, 2016
162
72
Undated reading after August 25, 2016
204
98

Thus, during the period on appeal, there are three of 26 total readings of systolic pressure of 200 or more, starting from April 28, 2016.  Diastolic pressure was recorded as 110 or more on five readings, all taken on January 23, 1997, and January 27, 1997.  Therefore, in consideration of the entire appeal period, systolic readings of 200 or more are not predominant, and appear to have trended higher over time.  Diastolic readings of 110 or more are also not predominant, but appear to have trended lower over time.  

Based on the totality of the available readings, there are however, distinct patterns of higher and lower trends, necessitating the Board to apply a staged rating criteria.  From November 4, 1996, to January 27, 1997, a 20 percent rating is warranted because of diastolic readings predominantly over 110.  A rating in excess of 20 percent is not warranted for that period as diastolic readings were not predominantly 120 or more.  Of the eight readings during this period, none were 120 or more. Four readings were over 110, two were under 110, and one was at 110.

From January 28, 1997, to April 27, 2016, the criteria for a rating in excess of 10 percent are not met and are not more nearly approximated to a higher percent rating as systolic readings were not prominently 200 or more and diastolic readings were not predominantly 110 or more.  In fact, none of the readings during this period went at or above 200 for systolic, or 110 for diastolic.

From April 28, 2016, a 20 percent rating is warranted because systolic readings were found to be predominately 200 or more.  A rating in excess of 20 percent is not warranted for that period as diastolic readings were not predominantly 120 or more.  Of five readings taken during this period, three were over 200.

As requested in his October 2016 hearing, the Veteran has procured and submitted VA treatment records not previously on file.  These records, along with the Veteran's records that were already on file have been reviewed and are the basis of the Board's findings above. 

In summary, while the evidence substantiates an increased 20 percent rating from November 4, 1996, to January 27, 1997, and from April 28, 2016.  The weight of the evidence is against any rating in excess of 20 percent during that period, and is against any rating in excess of 10 percent from January 28, 1997, to April 27, 2016.  Hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, the Board finds that VA has satisfied its duty to notify under the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  A letter dated May 2009 was sent to the Veteran that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

As to VA's duty to assist, all necessary development has been attempted or accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, and the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

A VA medical examination addressing the Veteran's service-connected disability was conducted in July 2009.  The Board finds that this examination regarding the Veteran's hypertension and associated reports, are adequate.  Along with the other evidence of record, it provides sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on an examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a rating of 20 percent for hypertension for the period from November 4, 1996, to January 27, 1997, is granted.  

Entitlement to a rating in excess of 10 percent for hypertension for the period from January 28, 1997, to April 27, 2016, is denied.

Entitlement to a rating of 20 percent for hypertension for the period from April 28, 2016, is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


